Citation Nr: 1433565	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  13-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include a posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter.

2.  The Veteran is not shown to have a diagnosis referable to an innocently acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability, to include PTSD, due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in March 2011.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, two VA examinations with opinions, the Veteran's lay statements, private medical records, a private medical opinion from C.L., and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in September 2011 and an additional VA examination in January 2014.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

The Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim.

The Veteran reports suffering from an acquired psychiatric disorder, to include PTSD.  He has submitted statements to show that he had experienced symptoms of PTSD since 1970.  Specifically, he notes having irritability, hypervigilance, and avoidance of stimuli that he attributes to events during service.   

The service personnel records show that the Veteran participated in combat operations in the Republic of Vietnam from February to August 1966.  

The service treatment record are negative for complaints or findings referable to a psychiatric disorder.  He was treated for a fever of undetermined origin in June and July 1966.  His psychiatric status was noted to be normal at the time of discharge examination in August 1967.  

In support of the claim, a statement dated in October 2012 submitted from a clinical social worker and a licensed clinical social worker noted that the Veteran had been assessed for PTSD and TBI. However, the statement does not contain an opinion that the Veteran currently meets the Diagnostic and Statistical Manual of Mental disorders criteria for diagnosis of an innocently acquired psychiatric disorder.  

The records from a Vet Center dating from May 2012 to May 2013 showed that  the Veteran received counseling and treatment from this facility for psychiatric complaints.  

As noted, the Veteran was afforded VA examinations to determine the nature and likely etiology of the claimed psychiatric disorder in September 2011 and in January 2014. 

After reviewing the Veteran's claims file and conducting an examination, the VA examiners opined that no diagnosis could be entered on Axis I.  

The September 2011 and January 2014 VA examination reports showed that both examiners opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  

Furthermore, each examiner noted that the Veteran did not have a mental disorder that conformed with the Diagnostic and Statistical Manual of Mental disorders.  The September 2011 VA examiner cited the 4th Edition (1994) (DSM IV) and the January 2014 VA examiner cited to the 5th Edition (2013) (DSM V).

In support of her opinion, the VA examiner in September 2011 noted that the Veteran was "currently functioning with mild and transient symptoms of anxiety in the form of irritability/anger and depression mostly related to the current economy, his worry about his social security income, ... and his physical health deterioration."  

In support of his opinion, the VA examiner in September 2014 noted that the Veteran had been administered the Minnesota Multiphasic Personality-2 Restructured Form test during the examination that showed an overendorsement of psychopathology.  The examiner noted that, although the Veteran might have poor coping skills and increased stress related to medical problems, marital discord, and other life circumstances, the evidence did not support the presence of a mental disorder as defined by DSM-V.  

The January 2014 VA examiner also noted that the submitted treatment records and statement were focused on a treatment plan for alleviation of the Veteran's symptoms rather than a forensic evaluation, such as those conducted during VA compensation examinations.  Moreover, the VA examiner noted that later records appeared to focus Veteran's ongoing medical and financial stressors as opposed to the initially diagnosed PTSD.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms such as impulse control and irritability issues because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  

Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of impulse control and irritability and finds such assertions credible. However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  

The VA examiners' opinions contained an explanation for the examiners' conclusions based on an accurate characterization of the evidence record.  

Additionally, these opinions were rendered by psychologists.  Both VA examiners noted that the Veteran does not meet the criteria for the diagnosis of a mental disorder, to include PTSD and the Board finds their opinions address the evidence of record more accurately than the October 2012 statement.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

Here, the medical evidence disclosing no current disability outweighs the more general and conclusory descriptions of the Veteran and his opinion that these symptoms constitute a psychiatric disability.  

For these reasons and the VA opinions from September 2011 and January 2014 are assigned greater probative value in deciding this case.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In the absence of a competent evidence to establish a diagnosis of a psychiatric disorder at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) &  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet.App. 319 (2007).  

Accordingly, the first element of 38 C.F.R. § 3.304(f) has not been met, and the Veteran's claim fails on this basis alone.   

Hence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an innocently acquired psychiatric disorder, to include a posttraumatic stress disorder.  .  


ORDER

Service connection for a claimed innocently acquired psychiatric disorder, to include (PTSD) is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


